Citation Nr: 0837372	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-39 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  He was wounded in action in Korea in October 
1951.  His awards and decorations include the Combat 
Infantryman Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana which, in part, denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The veteran filed a notice of disagreement in 
regards to the June 2004 rating decision and requested review 
by a decision review officer (DRO).  The DRO conducted a 
de novo review of the claim and confirmed the RO's findings 
in a November 2005 statement of the case (SOC).  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in November 2005.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issues not on appeal

In a June 2003 rating decision, the RO increased the 
veteran's service-connected residuals of a gunshot wound of 
the left shoulder to 30 percent disabling; continued the 
service-connected residuals of a gunshot wound of the lumbar 
region at 
20 percent disabling; continued service-connected residuals 
of a gunshot wound of the pleural area and residuals of 
exploratory laparotomy at noncompensably (zero percent) 
disabling; and granted service connection for post traumatic 
stress disorder (PTSD) at 10 percent disabling.  The veteran 
filed a notice of disagreement as to that decision in 
February 2004, indicating that he would be satisfied with 
assignment of a total disability rating of 60 percent.  A DRO 
issued a decision in October 2004 which increased the 
veteran's service-connected PTSD to 30 percent disabling, 
bringing his total disability rating to 60 percent and 
satisfying his appeal.  The DRO specifically noted: "Because 
the increase in evaluation results if [sic] the overall 
evaluation of 60 percent, the notice of disagreement is 
considered fully granted."  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated, unless he 
specifically indicates otherwise].

Also denied in the above-referenced June 2004 rating decision 
was the veteran's claim of entitlement to service connection 
for tinnitus.  The veteran appealed that decision, and that 
issue was included in the November 2005 statement of the 
case.  However, the veteran specifically excluded that issue 
on his November 2005 substantive appeal.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  The Board does not 
currently have jurisdiction over that claim.  

[The veteran subsequently referenced the tinnitus claim in an 
April 2007 statement.  The RO construed the veteran's 
statement as an attempt to reopen the previously-denied claim 
of entitlement to service connection for tinnitus and issued 
a development letter as to that issue on August 27, 2007.  
The matter of a reopened claim is not now before the Board.]

In July 2005, the RO granted service connection for a 
residual gunshot wound abdominal scar and signed a  10percent 
disability rating therefor; continued the rating assigned for 
service-connected residuals of a gunshot wound of the pleural 
area at noncompensably disabling; continued the residuals of 
a gunshot wound of the left shoulder at 30 percent disabling; 
and continued the residuals of a gunshot wound of the lumbar 
region at 20 percent disabling.  To the Board's knowledge, 
the veteran has not disagreed with that decision, and those 
issues are therefore not in appellate status.  See Archbold, 
supra.




FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
bilateral hearing loss and his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in letters from the RO dated 
March 16, 2004 and January 10, 2007.  Specifically, the 
veteran was advised in the letters that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records that the 
he identified.  Included with the letters were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the letters asked that the veteran complete 
this release so that VA could obtain these records on his 
behalf.  The letters also informed the veteran that for 
records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  
Additionally the letters specifically advised the veteran 
that in order to substantiate his claim for service 
connection, the evidence must demonstrate "a relationship 
between your disability and an injury, disease or event in 
military service."  

The veteran was also specifically notified in the January 
2007 letter to describe or submit any additional evidence 
which he thought would support his claim.  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  See the January 10, 2007 letter at page 1.  This 
request complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in the 
above-referenced January 2007 letter as well as an additional 
letter from the RO dated March 20, 2006.  In any event, 
because the veteran's claim is being denied, elements (4) and 
(5) are moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with additional VCAA notice, to include Dingess 
notice, in March 2006 and January 2007 and his claim was 
readjudicated in the August 2007 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim.  Thus, any VCAA notice deficiency has 
been rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues.  Therefore, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA and private treatment of the veteran.  
Additionally, the veteran was provided with VA audiological 
examination in June 2004.

The veteran indicated he received hearing aids from the Mayo 
Clinic in 1998 and submitted a release for VA to obtain these 
records in 2004.  The RO did not obtain these records 
immediately, and asked that the veteran complete an updated 
release in the January 2007 VCAA letter, as the prior release 
was now outdated.  The veteran returned the release form 
unsigned, noting "Information in File."  

The Court has specifically held that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
As the veteran did not present an updated signed waiver, VA 
need not act further to attempt to acquire evidence on the 
veteran's behalf.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).
Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2008).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 
10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. 
App. 117, 120 (1999), the Court stated that in Savage it had 
clearly held that 38 C.F.R. § 3.303 does not relieve the 
claimant of his burden of providing a medical nexus.

Analysis

With respect to Hickson element (1), current disability, the 
October 2003 VA outpatient audiogram and June 2004 VA 
audiology examination report indicate the presence of 
bilateral hearing loss.  Hickson element (1) is accordingly 
met.

With respect to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury. 

With respect to in-service disease, there is no evidence of 
ear disease, to include hearing loss, in service.  In 
particular, audiology testing conducted in September 1950 and 
just prior to the veteran's separation in September 1952 was 
pertinently negative.  Accordingly, in-service ear 
disease/hearing loss is not demonstrated.
  
The Board also notes that hearing loss as defined under 
38 C.F.R. § 3.385 was not medically identified as being 
present until October 2003, well beyond the period for 
presumptive service connection for sensorineural hearing 
loss.  See 38 C.F.R. 
§§ 3.307, 3.309 (2008).

With respect to in-service injury, the Board finds that the 
veteran did engage in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b) (West 2002).  The veteran 
sustained a gunshot wound in Korea and received the Combat 
Infantryman Badge and Purple Heart medal.

With respect to crucial Hickson element (3), medical nexus, 
however, the claim fails.  The record contains the June 2004 
VA medical examination report, in which the examiner found 
that it was unlikely that the veteran's current hearing loss 
was related to military service.  The examiner pointed to the 
veteran's recollection of the onset of hearing loss 10 years 
earlier, no evidence of hearing loss in service or shortly 
thereafter, and 50 years of recreational noise exposure 
(hunting) in providing a rationale for his opinion.

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
actually examined the veteran, as well as reviewed his VA 
claims folder.  In addition, the examiner provided a detailed 
rationale for the opinion.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Moreover, the opinion is congruent with the 
veteran's medical history, which was pertinently negative for 
ear symptomatology in service and for many decades after 
service.

There is also a March 2007 opinion of S.P.M., M.D., who 
stated the veteran's hearing loss "certainly could be due 
to" military noise exposure.  Dr. M. also indicated that the 
hearing loss "certainly . . . could also" be due to post-
service hunting.  This amounts to a speculative opinion.  The 
Court has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, Dr. S.P.M. 
did not address the crucial matter of the decades-long gap 
between the veteran's military service and the onset of his 
hearing loss.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the health care provider to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  The Board thus places 
relatively little weight of probative value on the opinion of 
Dr. S.P.M.

To the extent that the veteran and his representative contend 
that his current hearing loss is related to his military 
service, it is now well established that lay persons without 
medical training are not competent to comment on medical 
matters such as date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements of the 
veteran and his representative offered in support of his 
claim are not competent medical evidence and do not serve to 
establish a medical nexus.

The veteran has at times appeared to contend that he had 
hearing loss on a continuous basis since service.  [However, 
as noted above the veteran evidently told the June 2004 
examiner that he initially noticed hearing loss ten years 
earlier.]  
The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed in the law and regulations section 
above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the 
Court noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, the lack of evidence of treatment may bear upon 
the credibility of the evidence of continuity.  

In this case, the veteran's hearing acuity was normal at the 
time of his separation from service in 1952.  The first 
notation of hearing loss in the medical evidence of record is 
not until October 2003, over 50 years after service.  Thus, 
the record here discloses a span of 50 years without any 
clinical evidence to support the assertion of a continuity of 
hearing loss.  In the interim, the is no indication that the 
veteran had problems with hearing loss.  The fact that the 
clinical evidence record does not provide support for the 
veteran's contentions that he experienced continuous hearing 
loss since service is highly probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition]. 

Significantly, there is no mention of ear problems by the 
veteran until he filed his claim of entitlement to VA 
benefits in February 2004, over 50 years after he left 
military service and filed his initial claim for VA benefits 
in October 1952.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised].  The 
lack of any evidence of ear problems for 50 years after 
service is itself evidence which tends to show that no injury 
to the ear was sustained in service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence]; see also 38 U.S.C.A. § 5107(a) 
[it is the claimant's responsibility to support a claim for 
VA benefits].  

In Voerth v. West, 13 Vet. App. 117, 120-1 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claim fails on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Therefore, contrary to the 
assertions of the veteran's representative, the benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise.  The benefit sought on appeal is 
accordingly denied.





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


